



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Moreira, 2015 ONCA 467

DATE: 20150623

DOCKET: C58767

Laskin, Gillese and van Rensburg JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Matthew Moreira

Appellant

Theodore Sarantis, for the appellant

Greg Skerkowski, for the respondent

Heard: June 16, 2015

On appeal from the conviction entered on December 12,
    2013 and the sentence imposed on March 27, 2014 by Justice Paul L.
    Bellefontaine of the Ontario Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

The complainants purse was stolen and the appellants receipt was found
    in it. In addition the complainants wallet was found 40m from where the
    appellant lived. This circumstantial evidence was so overwhelming that the
    trial judge concluded the only rational inference available was that of the
    appellants guilt. He did not err in that conclusion.

[2]

We add that the trial judge considered the defence evidence and
    concluded that, in the light of the circumstantial evidence, it did not raise a
    reasonable doubt.

[3]

The appeal is dismissed.


